Title: From Thomas Jefferson to Elizabeth Wayles Eppes, 7 March 1790
From: Jefferson, Thomas
To: Eppes, Elizabeth Wayles



Dear Madam
Richmond Mar. 7. 1790.

I had much wished to have had the pleasure of visiting you at Eppington before my departure, but the letters I receive from New York do not permit me to protract my stay a moment. Yesterday we finished our great business and tomorrow I set out. Our family, the new part as well as the old, will pay their respects to you at Eppington as shortly as they can. I shall avail myself of that occasion of having Polly left under your motherly care, which you have so kindly desired. She will have opportunities of learning from you many things of the most useful in life, which her sister also would have been the better for, had not circumstances necessarily removed her out of the way. Polly has occasion for a little help in writing. She is fond enough of reading and will require no pressing on that head for any thing but her Spanish. I have insisted on her reading ten pages a day in her Spanish Don Quixot, and getting a lesson in her Spanish grammar, all which she can do by herself, but not being very easy to her she is sometimes willing to avoid it. I hope I shall be permi[tted] to come home in the Fall and either to meet you at Monticello or see you at Eppington. In the mean time be assured my dear Madam of the unalterable attachment of Your’s affectionately,

Th: Jefferson

